366 U.S. 207 (1961)
ATCHLEY
v.
CALIFORNIA.
No. 95.
Supreme Court of United States.
Argued April 25, 1961.
Decided May 1, 1961.
CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
Rosalie S. Asher argued the cause and filed briefs for petitioner.
Doris H. Maier, Deputy Attorney General of California, argued the cause for respondent. With her on the briefs was Stanley Mosk, Attorney General of California.
PER CURIAM.
After hearing oral argument and fully examining the record, we conclude that the totality of circumstances as the record makes them manifest did not warrant bringing the case here. Accordingly, the writ is dismissed.